DISMISS; and Opinion Filed July 29, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01012-CV

                          MONICA L. NICHOLSON, Appellant
                                       V.
                         WILLIAM MICHAEL WRIGHT, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2013-2-127P

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                Opinion by Justice Lang-Miers
       By letter dated March 3, 2015, the Court notified appellant that her brief was overdue.

We directed appellant to file her brief and an extension motion within ten days. We further

warned that failure to do so would result in dismissal of the appeal. To date, appellant has

neither filed her brief nor communicated with the Court regarding the appeal. Accordingly, we

dismiss the appeal. See Tex. R. App. p. 38.8(a)(1), 42.3(c).



                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

141012F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MONICA L. NICHOLSON, Appellant                        On Appeal from the County Court at Law
                                                      No. 2, Grayson County, Texas
No. 05-14-01012-CV         V.                         Trial Court Cause No. 2013-2-127P.
                                                      Opinion delivered by Justice Lang-Miers,
WILLIAM MICHAEL WRIGHT, Appellee                      Justices Francis and Whitehill participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee William Michael Wright recover his costs of this appeal from appellant
Monica L. Nicholson.


Judgment entered this 29th day of July, 2015.




                                                –2–